ORDER
This matter was before the Supreme Court on an order issued to both plaintiff and defendants to appear and show cause why the issues raised in this appeal should not be summarily decided.
Both parties filed cross-appeals from judgments entered against them following a trial before a Justice of the Superior Court. The plaintiff, a contractor, brought suit against defendant claiming he had not been paid for his work performed under a *1330construction contract. The defendants counter-claimed for cost of repairs allegedly required after plaintiff had stopped work. On appeal both parties claimed the trial justice had applied an improper measure of damages.
The trial justice found that plaintiff was not paid the full amount under the contract, since he did not perform in a workmanlike manner. Thus, the value of the remodeling contract was reduced. He also found that defendants, after obtaining an estimate of the necessary repairs, made no attempt to complete the renovations but sold the property “as is” incurring no additional expense. Consequently, neither party had proved entitlement to damages.
After considering the memoranda submitted by the parties and after hearing their counsel in oral argument, we are of the opinion that cause has not been shown.
For these reasons, the cross-appeals are denied and dismissed, the judgments appealed from are affirmed and the papers of the case are remanded to the Superior Court.